DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 and 8-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 3-7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 16 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 December 2021 was considered by the examiner.

Claim Status
Claims 1-9 are pending.
Claims 1-9 are allowed.

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Morin (US 4,852,453, Morin). Morin teaches a metal-plated carbon material; specifically Morin teaches a core material and coating dispersed thereon (elements 2 and 4 – see Figure 1, respectively), wherein the core material comprises carbon fibers (Claim 7) and the coating dispersed thereon comprises nickel (Claim 7). Morin does not explicitly teach that the nickel coating has a crystal grain size of 110 nm or less. Further, it would not reasonable to presume that the metal coating of Morin would possess the instantly claimed crystal grain size because the method for making the present drastically varies from the method taught by Morin. Specifically, Morin teaches electroplating carbon fibers in a nickel electrolytic plating bath (Col. 8, Lines 6-24), whereas the present invention discloses electroless plating whereby the plating metal decomposes an organometallic formed following immersion of the carbon material in a super/sub critical fluid containing the first metal organometallic complex (see e.g.
Other art by Lemak et al. (US 2015/0090434, cited previously, Lemak) teaches a metal-plated carbon material (Abstract) comprising: a carbon material (pyrolytic graphite – Claim 1), a metal layer covering a surface of the carbon material (Claim 1); specifically Lemak teaches nickel (Claim 1). Lemak further teaches a grain size of the metal layer of 2-5000 nm (Claim 4), which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). The examiner notes however, that the carbon material (pyrolytic graphite) taught by Lemak does not constitute carbon fiber, carbon nanotube twisted yarn, or aggregates thereof. The examiner further notes that there is no suggestion nor motivation in Lemak, nor the art, to suggest the substitution of carbon fibers/nanotube twisted yarns for the pyrolytic graphite of Lemak.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, see Remarks Pages 5-6, filed on 23 November 2021, with respect to the 35 USC 112b rejections have been fully considered and are persuasive. Specifically, applicants have amended Claims 8-9 to obviate the 112b rejections. The rejections of Claims 8-9 have been withdrawn. 
Applicant’s arguments and amendments, see Remarks Pages 6-7, filed on 23 November 2021, with respect to the 35 USC 102 rejections over Erb have been fully considered and are 
Applicant’s arguments and amendments, see Remarks Pages 7-9, filed on 23 November 2021, with respect to the 35 USC 102/103 rejections over Zheng, Revesz, and Yusa, rejections have been fully considered and are partially persuasive. Specifically, the applications argue that it is not reasonable to presume fcc Ni phase of Zheng has a grain size of 84±8 nm because Revesz teaches a heat treatment, whereas Zheng does not. The examiner does not concur, specifically the examiner concedes that Revesz does teach that upon heating a nanocrystalline state forms, however the examiner notes that Revesz recites no thermal treatment that results in a nanocrystalline grain size above that which is disclosed, nor that this heat treatment drastically changes the grain size from an untreated state.
Moreover, the applicants argue that single-walled carbon nanotubes do not fall within the claimed carbon material (carbon fiber/nanotube twisted yarn or aggregates thereof), which is persuasive, and therefore the rejection of Claims 1-2 and 8-9 have been withdrawn.
Applicant’s arguments and amendments, see Remarks Page 9, filed on 23 November 2021, with respect to the 35 USC 103 rejections over Lemak have been fully considered and are persuasive. Specifically, applicants have amended Claim 1 to recite the carbon material being selected from carbon fiber/nanotube twisted yarn or aggregates thereof, which distinguishes Claim 1 over Lemak because Lemak is drawn to pyrolytic graphite as a carbon material. Therefore, the rejection of Claims 1-2 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784